Citation Nr: 1037123	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-07 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury, claimed as headaches. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an adjustment disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for alcoholism, to include 
as secondary to an adjustment disorder.

5.  Entitlement to service connection for residuals of a head 
injury, claimed as headaches. 

6.  Entitlement to service connection for a cervical spine 
disorder.

7.  Entitlement to service connection for an adjustment disorder.

8.  Entitlement to service connection for alcoholism, to include 
as secondary to an adjustment disorder.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

D.  Johnson, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to October 1964.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which declined to reopen the claims on 
the basis that new and material evidence had not been received.

The reopened claims of service connection for residuals of a head 
injury, a cervical spine disorder, an adjustment disorder, and 
for alcoholism, to include as secondary to an adjustment disorder 
are addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in July 2003 denied the 
claims of service connection for residuals of a head injury, a 
cervical spine disorder, an adjustment disorder, and for 
alcoholism, to include as secondary to an adjustment disorder.

2.  The additional evidence presented since the rating decision 
of July 2003, is not cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence relates to an unestablished fact necessary to 
substantiate the claims of service connection.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision, which denied service 
connection for residuals of a head injury, a cervical spine 
disorder, an adjustment disorder, and for alcoholism, to include 
as secondary to an adjustment disorder, is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

2.  New and material evidence has been presented to reopen the 
claim of service connection for residuals of a head injury.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156(c) (2009).

3.  New and material evidence has been presented to reopen the 
claim of service connection for a cervical spine disorder.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156(c) (2009).

4.  New and material evidence has been presented to reopen the 
claim of service connection for an adjustment disorder.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156(c) (2009).

5.  New and material evidence has been presented to reopen the 
claim of service connection for alcoholism, to include as 
secondary to an adjustment disorder.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
As the instant decision to reopen the claims of service 
connection for residuals of a head injury, a cervical spine 
disorder, an adjustment disorder, and for alcoholism, to include 
as secondary to an adjustment disorder, is favorable to the 
Veteran, he is not prejudiced by a decision even if there were 
any deficiencies in the VA's "duty to notify" and "duty to 
assist" obligations.  Therefore, the Board finds that no further 
discussion of the VA's "duty to notify" and "duty to assist" 
obligations is necessary at this time.  

In a July 2003 rating action, the RO denied service connection 
for service connection for residuals of a head injury (claimed as 
headaches), a cervical spine disorder, an adjustment disorder, 
and alcoholism.  The Veteran did not submit a Notice of 
Disagreement within one year and the decision became final.  
38 U.S.C.A. § 7105(c).  Final decisions will be reopened on 
receipt of new and material evidence.  38 U.S.C.A. § 5108.

The Veteran attempted to reopen his claim in November 2005.  The 
evidence of record at the time of the last final denial of the 
claim included: service treatment records, medical records 
associated with the Veteran's Social Security Administration 
(SSA) disability award, private medical records from the St. 
Joseph hospital (dated from October 1978 to December 1979), VA 
records from the Charleston medical facility (dated from June 9, 
1999 to June 30, 1999) and from the Clarksburg medical facility 
(dated from June 1999 to June 2003), a November 2002 statement 
from the Veteran, and a March 2003 VA examination report.

The evidence added to the record since the July 2003 decision, 
includes in pertinent part: private medical records showing post-
service treatment for psychiatric disorders; VA treatment records 
showing post-service treatment for psychiatric disorders, 
cervical spine disorders, and alcoholism; and transcripts from 
hearings held in January 2009 and July 2009.  The Veteran also 
provided copies of service personnel records in his possession.

Under VA regulations, if VA receives or associates with the 
claims folder relevant official service department records at any 
time after a decision is issued on a claim that had not been 
associated with the claims folder when VA first decided the 
claim, VA will reconsider the claim without requiring new and 
material evidence.  38 C.F.R. § 3.156(c) (2009).  This regulation 
comprehends official service department records which presumably 
have been misplaced and have now been located and forwarded to 
the Department of Veterans Affairs.  

The record now contains copies of at least some of the Veteran's 
official service department personnel records which were not 
associated with the claims folder when VA first decided the 
claims.  These records are pertinent to the claims in that they 
tend to show that the Veteran was hospitalized for unspecified 
reasons in the time frame between July and December 1963 during 
service.  Therefore, the claims of service connection for 
residuals of a head injury, a cervical spine disorder, an 
adjustment disorder, and for alcoholism, to include as secondary 
to an adjustment disorder are reopened.  38 C.F.R. § 3.156(c).  


ORDER

New and material evidence has been presented, the claim of 
service connection for residuals of a head injury is reopened, 
and to this extent only the appeal is granted.

New and material evidence has been presented, the claim of 
service connection for cervical spine disorder is reopened, and 
to this extent only the appeal is granted.

New and material evidence has been presented, the claim of 
service connection for an adjustment disorder is reopened, and to 
this extent only the appeal is granted.

New and material evidence has been presented, the claim of 
service connection for alcoholism, to include as secondary to an 
adjustment disorder is reopened, and to this extent only the 
appeal is granted.


REMAND

The Veteran seeks service connection for residuals of a head 
injury, a cervical spine disorder, an adjustment disorder, and 
for alcoholism, to include as secondary to an adjustment 
disorder.  The Veteran avers that he suffered a head injury in 
basic training which caused symptoms of neck pain, headaches, 
dizziness, and mood changes.  He alleges that he has self-
medicated these symptoms by use of over the counter medications.  
The Veteran also indicates that shortly after the head injury, he 
began to experience blackouts and would find himself in places 
without any knowledge of how he had arrived.  He recalls that he 
received psychiatric treatment in service, but also self-
medicated with alcohol.  

The Veteran has not been afforded a VA examination to determine 
the nature and etiology of his claimed residuals of a head injury 
(manifested as headaches) and his cervical spine disorder.  He 
was, however, afforded a VA psychiatric examination in March 
2003.  The VA examiner provided a diagnosis of an adjustment 
disorder, but failed to provide any opinion regarding the 
etiology of the disorder.  The Veteran is competent to report his 
injury in service as well as his headaches, neck pain, mood 
changes following the incident.  He also reports ongoing symptoms 
since service.  For these reasons, the Board is of the opinion 
that a VA examination is required in this case.  

In addition, the Veteran was provided notice of the VA's "duty 
to notify" and "duty to assist" obligations by way of a letter 
to him sent in August 2006.  However, this letter failed to 
provide the Veteran with notice regarding service connection for 
alcoholism on a secondary basis.  As the Veteran has indicated, 
it is his contention that his alcoholism is secondary to his 
current chronic adjustment disorder, which is not yet service-
connected.  On remand, corrective VCAA notice which informs the 
Veteran of what evidence is needed to substantiate his claim for 
service connection on a secondary basis should be provided.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  Having reopened the previously denied 
claims for service connection, the RO/AMC 
should ensure that the Veteran has been 
provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with his 
current claims for service connection on 
the merits, as well in connection with the 
claim alcoholism secondary to a psychiatric 
disorder.  

2.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of any current headache disorder.  
Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service records, 
and offer comments and an opinion, as to 
whether any currently diagnosed headache 
disorder began during active service, is 
related to a head injury the Veteran 
reports he sustained during service or is 
otherwise related to service. 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

3.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of any current cervical spine 
disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service records, 
and offer comments and an opinion, as to 
whether any currently diagnosed cervical 
spine disorder began during active service, 
is related to a head injury the Veteran 
reports he sustained during service, or is 
otherwise related to service. 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

3.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of any current psychiatric 
disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service records, 
and offer comments and an opinion, as to 
whether any currently diagnosed psychiatric 
disorder began during active service, or is 
otherwise related to service.  The examiner 
is further requested to offer comment and 
an opinion as to whether any currently 
diagnosed alcoholism disorder was caused or 
aggravated by a psychiatric disorder found 
to be related to service.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


